     Case 3:20-cv-00027-RFB-WGC Document 13 Filed 03/31/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    RONALD SILVA,                                             Case No. 3:20-cv-00027-RFB-WGC
 8                        Plaintiff,                                          ORDER
 9           v.
10    JAMES STOGNER. et al,
11                      Defendants.
12
13          I.      INTRODUCTION
14          Before the Court is Plaintiff’s Motion for Reconsideration (ECF No. 12)
15
16          II.     BACKGROUND
17          Plaintiff filed an Application to Proceed In Forma Pauperis on January 15, 2020. ECF No.
18   1. Plaintiff filed a Motion for Preliminary Injunction and Temporary Restraining Order on January
19   23, 2020. ECF No. 3. The Court denied the Motion for Preliminary Injunction on May 18, 2020.
20   ECF No. 11. Plaintiff filed this Motion for Reconsideration on June 1, 2020. ECF No. 12.
21
22          III.    LEGAL STANDARD
23          The Court has discretion to grant or deny a motion for reconsideration. Navajo Nation v.
24   Norris, 331 F.3d 1041, 1046 (9th Cir. 2003). Motions for reconsideration are disfavored, and a
25   movant may not repeat arguments already presented. D. Nev. Civ. R. 59-1(b). Conversely, “A
26   motion for reconsideration may not be used to raise arguments or present evidence for the first
27   time when they could reasonably have been raised earlier in the litigation.” Marlyn Nutraceuticals,
28   571 F.3d at 880 (internal quotations and citations omitted).
     Case 3:20-cv-00027-RFB-WGC Document 13 Filed 03/31/21 Page 2 of 2



 1
 2          IV.     DISCUSSION
 3          Plaintiff seeks reconsideration of the Court’s order denying the preliminary injunction. The
 4   Plaintiff’s primary argument is that the Court was required to screen the Complaint prior to issuing
 5   its order on the preliminary injunction. The Court disagrees. There is no legal requirement for the
 6   Court to screen the Complaint prior to deciding a motion for a preliminary injunction. The Court
 7   did not commit legal error by not screening the Complaint prior to issuing its order.
 8          However, the Court does find it appropriate to set a status conference on this case as it
 9   relates to the potential refiling of the preliminary injunction motion at this time. The Court did not
10   intend for the Plaintiff to be foreclosed from reasserting his motion when conditions had evolved
11   with respect to pandemic-related restrictions.
12
13          V.      CONCLUSION
14          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration (ECF No.
15   12) is GRANTED in part and DENIED in part. The Court will not reverse its prior ruling.
16   However, the Court will set a hearing to review whether Plaintiff is requesting leave to refile his
17   motion.
18          IT IS FURTHER ORDERED that a hearing is set for April 30, 2021 at 1:00 PM in by
19   videoconference before Judge Richard F. Boulware, II.
20
21          DATED: March 31, 2021.
22
                                                            __________________________________
23                                                          RICHARD F. BOULWARE, II
24                                                          UNITED STATES DISTRICT JUDGE

25
26
27
28



                                                      -2-
